On Habeas Corpus of Negro Cosfar Tite.
AGREEABLY to the Command of the within Writ, I have here in Court the Body of the within mentioned Caefar Tite, and do lav that the faid Negro Tite is my Property, being bought of Kenneth Hankinfon, Efquire, for valuable Conlideration, and he is not a free Man ; but I am willing and defirous to conteft that Property'’ by a Jury of the Country, agreeably to the Laws of this State, and pray that it may not be taken from me without a Trial by Jury, &c.
LEWIS Mc.KNIGHT.